Case 1-241-41040-eSS DOCL Filed Ub/Os/zl Entered Vo/Odi21 LOUi45!50

 

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

Case number (if known) Chapter 11

 

[C1 Check if this an amended
filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Iindividuals, is available.

1. Debtor's name Cincinnati Terrace Associates LLC

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal Employer
Identification Number XX-XXXXXXX

 

 

 

 

(EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
4013 13th Ave
Brooklyn, NY 11218-3501
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Kings Location of principal assets, if different from principal
County place of business

15 W 6th St Cincinnati, OH 45202-2307
Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor E Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

C] Partnership (excluding LLP)
Cl Other. Specify:

 

 

Official Form 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1-241-41040-eSS DOCL Filed Ub/Os/zl Entered Vo/Odi21 LOUi45!50

Debtor
Name

7. Describe debtor's business

Cincinnati Terrace Associates LLC

Case number (if known)

 

A. Check one:

[] Health Care Business (as defined in 11 U.S.C. § 101(27A))
E Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C1 Railroad (as defined in 11 U.S.C. § 101(44))

[ Stockbroker (as defined in 11 U.S.C. § 101(53A))

[J Commodity Broker (as defined in 11 U.S.C. § 101(6))

QO) Clearing Bank (as defined in 11 U.S.C. § 781(3))

(1 None of the above

B. Check all that apply

[] Tax-exempt entity (as described in 26 U.S.C. §501)

C1 investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
CI Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Avww.uscourts .gov/four-digit-national-association-naics-codes.

 

§313
8. Under which chapter of the © Check one:
Bankruptcy Code is the
debtor filing? C1 Chapter 7
CI Chapter 9

A debtor who is a “small
business debtor” must check
the first sub-box. A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

EZ Chapter 14. Check ail that apply.

[1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed fo insiders or affiliates) are less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

[1 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
(excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

oO

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

C1 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
Form 201A) with this form.

[1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12

 

9. Were prior bankruptcy

cases filed by or against the

debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

EI No.
CI Yes.

Case number
Case number

When
When

District
District

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 1-241-41040-eSS DOCL Filed Ub/Os/zl Entered Vo/Odi21 LOUi45!50

Debtor Cincinnati Terrace Associates LLC Case number (if known)

 

Name

10. Are any bankruptcy cases EA No
pending or being filed by a

 

business partner or an C1 Yes.
affiliate of the debtor?
List all cases. If more than 1, ; ;
attach a separate list Debtor Relationship
District When Case number, if known

 

 

11. Why is the case filed in Check ail that apply:

this district?
E —- Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a longer part of such 180 days than in any other district.
[i A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthedebtorownor Ej iio
have possession of any
real property or personal [1] Yes.
property that needs
immediate attention? Why does the property need immediate attention? (Check aif that apply.)

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

CJ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

[J it needs to be physically secured or protected from the weather.

( it includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

C] Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
CINo
Clyes. [Insurance agency

 

Contact name

 

Phone

 

 

Statistical and administrative information

 

13. Debtor's estimation of . Check one:

available funds
E Funds will be available for distribution to unsecured creditors.

(Cl After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

 

14. Estimated number of I 1-49 [9 1,000-5,000 C2 25,001-50,000
creditors [150-99 © 5001-10,000 (J 50,001-100,000

CI 100-199 C1 10,001-25,000 C1 More than100,000
( 200-999

15. Estimated Assets CQ $0 - $50,000 [J $1,000,001 - $10 million CJ $500,000,001 - $1 billion
C1 $50,001 - $100,000 IB $10,000,001 - $50 million (1 $1,000,000,004 - $10 billion
[1 $100,001 - $500,000 (J $50,000,001 - $100 million C1] $10,000,000,004 - $50 billion
CJ $500,001 - $1 million (1 $100,000,001 - $500 million C) More than $50 billion

16, Estimated liabilities C $0 - $50,000 Cl $1,000,004 - $10 million (I $500,000,001 - $1 billion

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 3
Case 1-241-41040-eSS DOCL Filed Ub/Os/zl Entered Vo/Odi21 LOUi45!50

 

 

Debtor Cincinnati Terrace Associates LLC Case number (if known)
Name
C1 $50,001 - $100,000 El $10,000,001 - $50 million C $1,000,000,001 - $10 billion
C1 $100,001 - $500,000 C1 $50,000,001 - $100 million C $10,000,000,001 - $50 billion
[1 $500,001 - $1 million CI $100,000,001 - $500 million (More than $50 billion

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1-241-41040-eSS DOCL Filed Ub/Os/zl Entered Vo/Odi21 LOUi45!50

Debtor Cincinnati Terrace Associates LLC Case number (if known)

 

Name

| Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is true and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executed on June 9, 2021

 

 

MM /DDIYYYY
X Isi FiA Capital Partners by David Goldwasser FIA Capital Partners by David Goldwasser
Signature of authorized representative of debtor Printed name

Title Manager and Restructuring Officer

 

 

 

18. Signature of attorney X tsi Kevin J. Nash Date June 9, 2021
Signature of attorney for debtor MM /DD/YYYY
Kevin J. Nash

 

Printed name

Goldberg Weprin Finkel Goldstein LLP
Firm name

1501 Broadway 22nd Floor
New York, NY 10036
Number, Street, City, State & ZIP Code

Contact phone (212) 221-5700 Email address knash@gwfglaw.com

Kevin J. Nash
Bar number and State

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 5
